Exhibit 10.31 THE CORPORATE EXECUTIVE BOARD COMPANY STANDARD TERMS AND CONDITIONS FOR NON-QUALIFIED STOCK OPTIONS, STOCK APPRECIATION RIGHTS& RESTRICTED STOCK UNITS These Standard Terms and Conditions apply to any non-qualified stock option, stock appreciation right, or restricted stock units granted after August8, 2012 under The Corporate Executive Board Company 2012 Stock Incentive Plan (as amended) (the “Plan”), which are evidenced by a Term Sheet or an action of the Administrator that specifically refers to these Standard Terms and Conditions. 1. GRANT THE CORPORATE EXECUTIVE BOARD COMPANY, a Delaware corporation (the “Company”), has granted to the individual named in the Term Sheet (the “Grantee”), which was provided to said Grantee herewith (the “Term Sheet”) the following: 1. a non-qualified stock option or stock appreciation right (hereafter referred to as the “Option”) to purchase up to the number of shares of the Company’s Common Stock, $0.01 par value per share (the “Common Stock”), set forth in Term Sheet, at the purchase price per share and upon the other terms and subject to the conditions set forth in the Term Sheet, these Standard Terms and Conditions, and the Plan, each as amended from time to time; and/or 2. an award of a number of restricted stock units (the “Award”) as specified in the Term Sheet representing the right to receive one share of the Company’s Common Stock, $0.01 par value per share, upon the terms and subject to the conditions set forth in the Term Sheet, these Standard Terms and Conditions, and the Plan, each as amended from time to time. 2. CAPITALIZED TERMS For purposes of these Standard Terms and Conditions and the Term Sheet, any reference to the Company shall include a reference to any Subsidiary (as such term is defined in the Plan) and a “Termination of Employment” shall have the meaning given to such term in Section2(w) of the Plan. In addition, any other capitalized term not otherwise defined herein shall have the meaning given to such term in the Plan. 3. TERMS AND CONDITIONS APPLICABLE TO NON-QUALIFIED STOCK OPTIONS AND STOCK APPRECIATION RIGHTS 3.1. Non-Qualified Status. The Option is not intended to be an incentive stock option under Section422 of the Internal Revenue Code of 1986, as amended (the “Code”) and will be interpreted accordingly. 3.2. Exercise. The Option shall not be exercisable as of the Grant Date set forth in the Term Sheet. After the Grant Date, to the extent not previously exercised, and subject to termination or acceleration as provided in these Standard Terms and Conditions and the Plan, the Option shall be exercisable to the extent it becomes vested, as described in the Term Sheet, to purchase up to that number of shares of Common Stock as set forth in the Term Sheet provided that (except as set forth in Section3.3 below) Grantee does not experience a Termination of Employment prior to the applicable vesting date. The vesting period and/or exercisability of an Option may be adjusted by the Administrator to reflect the effects of any period during which the Grantee is on an approved leave of absence or is employed or providing services on a less than full time basis, provided that no such adjustment may be made which would result in an accounting charge to the Company. To exercise the Option (or any part thereof), Grantee shall deliver a “Notice of Exercise” to the Company specifying the number of whole shares of Common Stock Grantee wishes to purchase and how Grantee’s shares of Common Stock should be registered (in Grantee’s name only or in Grantee’s and Grantee’s spouse’s names as community property or as joint tenants with right of survivorship).
